Title: From George Washington to John Hancock, 3 June 1776
From: Washington, George
To: Hancock, John



Sir,
Philadelphia June 3d 1776

I have perused the petition preferred by the Independant Corps of Boston and beg leave thro you to Inform Congress,

that the Five Regiments there are extremely deficient in Arms, as are many Other Regiments in Continenta⟨l⟩ pay, and Submit It to their consideration whethe⟨r⟩ any part of the Arms lately taken, under these circumstances shou’d be delivered to the Gentlemen applying for them, determening at the same time that whatever decisio⟨n⟩ they come too will be agreable to me and be litterally complied with by. Sir Your Most Obedt Hble Servt

Go: Washington

